Title: From George Washington to William Livingston, 7 March 1782
From: Washington, George
To: Livingston, William


                        
                            Sir 
                            Philadelphia 7th March 1782
                        
                        General Forman has applied to me for permission for Mrs Provost to go into New York in search of some
                            property she has there, taking with her some person whom he would chuse, and from whom he makes no doubt of obtaining some
                            very usefull intelligence on his return.
                        As Mrs Provost & the Gentleman intended to go with her are both Citizens of New Jersey and as the
                            ostensible reason of their going in is of a civil nature I have referd General Forman to your Excellency for the
                            permission he requests—and if there are no particular reasons against your granting it I think from what I know of General
                            Formans Character he will make it subservient to our Interest. I have the honor to be

                    